Citation Nr: 1449483	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  08-17 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected fracture of the right fourth metacarpal.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected comminuted right mandibular body fracture.

3.  Entitlement to an initial compensable disability rating prior to May 12, 2014, and in excess of 10 percent thereafter, for headaches associated with a comminuted right mandibular body fracture.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to June 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2005 and March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In March 2007, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In March 2011, he also testified at a Travel Board hearing before a Veterans Law Judge who is no longer employed by the Board and, in October 2013, he also testified before the undersigned Veterans Law Judge via video conference.  Copies of the hearing transcripts have been associated with the claims file.

This appeal was previously remanded by the Board in May 2011, May 2013, and March 2014 for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The Board notes that the Veteran has claimed that he is unemployable due to a number of disabilities, both service-connected and not service-connected.  As discussed further below, the Board finds that the matter of the Veteran's entitlement to a TDIU due to service-connected disabilities currently on appeal is not properly before the Board.  As this matter has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), it is referred to the AOJ for appropriate action.

The Board also notes that the Veteran's representative has, in his October 2014 Written Brief Presentation, raised a claim of clear and unmistakable error (CUE) in a prior rating decision.  The Veteran's representative has claimed that the RO's May 1991 denial of service connection for a nervous disorder contained CUE.  As this matter has not yet been adjudicated by the AOJ, it is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's residuals of a right ring finger injury have been manifested by limitation of motion and pain.

2.  The Veteran is already in receipt of the maximum schedular rating available for limitation of motion and anklyosis of the right ring finger.  This finger has not been amputated, and the symptoms are not productive of loss of use of the hand.

3.  Throughout the appeal period, the Veteran's comminuted right mandibular body fracture has been manifested by greater than 4 mm. of lateral excursion and inter-incisal distance of 31 to 40 mm.

4.  The Veteran's migraine headaches have been manifested by characteristic prostrating attacks occurring at least once a month over the last several months, without severe economic inadaptability.




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a right ring finger injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5227, 5230, 5155, 7800-7805 (2013).  

2.  The criteria for a rating in excess of 10 percent for a comminuted right mandibular body fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.149, Diagnostic Codes 9904, 9905 (2013).

3.  The criteria for an initial 30 percent for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, a letter dated in December 2004, sent prior to the February 2005 and March 2008 rating decisions on appeal, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim for headaches as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also advised the Veteran of the evidence and information necessary to substantiate his claims for increased ratings for a comminuted right mandibular body fracture and a fracture of the right fourth metacarpal.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.

After the award of service connection for headaches in the March 2008 rating decision on appeal, the Veteran appealed with respect to the propriety of the initially assigned rating.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for headaches was granted by the RO in March 2008, and a noncompensable rating was assigned effective September 29, 2004.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations in September 2007, October 2007, and May 2014.  The Board finds that the examinations are adequate in order to evaluate the current severity of the Veteran's disabilities on appeal as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claim, and no further examination is necessary.

The Veteran offered testimony before the undersigned Veterans Law Judge at a Board hearing in October 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the October 2013 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Information was solicited regarding the nature and severity of the Veteran's disabilities, to include all symptoms, manifestations, and complications he believed were associated with such disabilities.  Moreover, the hearing involved a discussion of the treatment for such disabilities, to include medications, as well as the impact such disability has on the Veteran's daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion suggested that there may have been a worsening of the Veteran's disabilities on appeal, the Board remanded these issues in March 2014 in order to obtain outstanding treatment records and afford him contemporaneous VA examinations.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As noted above, the Board sought further development of the claim in May 2011, May 2013, and March 2014.  The May 2011 remand directed the AOJ to schedule the Veteran for VA examinations.  The AOJ scheduled the Veteran for VA examinations, but the Veteran did not attend such examinations.  The May 2013 remand directed the AOJ to schedule the Veteran for a new hearing before a Veterans Law Judge because the Veterans Law Judge who conducted the March 2011 Travel Board hearing was no longer employed by the Board.  The Veteran then testified at a hearing before the undersigned Veterans Law Judge in October 2013.  The March 2014 remand directives instructed the AOJ to afford the Veteran VA examinations so as to determine the nature and severity of his disabilities on appeal.  As a result of such remand directives, the Veteran was afforded VA examinations for his disabilities on appeal in May 2014.  The May 2014 examination reports addressed the nature and severity of all manifestations of the Veteran's disabilities on appeal.  Therefore, the Board finds that the AOJ has substantially complied with the May 2011, May 2013, and March 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.


II.  Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Id.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affect stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. 
§ 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

A.  Fracture of the right fourth metacarpal

The Veteran's right fourth finger disability is rated as zero percent disabling under DC 5299-5230.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Under Diagnostic Code 5230, a noncompensable evaluation is the maximum evaluation for any limitation of motion of the ring or little finger.  See 38 C.F.R. § 4.71.  

In February 2005, the Veteran underwent a general VA examination.  The examiner noted that the Veteran did not have any loss of motion or function in his right hand.

The Veteran was afforded a VA examination in September 2007.  The Veteran reported that he has constant pain that travels to his right elbow.  The pain was reported as aching and cramping in nature and the pain level was 7/10.  The pain was elicited by physical activity and relieved by rest.  The Veteran's functional impairment was that he could not hold small objects, writing caused pain, and he frequently dropped objects.  He had difficulty tying shoelaces and fastening buttons with his right hand.  The gap between the proximal transverse crease of the right palm to the fingertips was 1 cm to the index fingertip, 1 cm to the long fingertip, 2 cm to the ring fingertip, and 2 cm to the little fingertip.  His right hand strength was moderately reduced.  The range of motion of the right ring finger was 70 degrees of flexion at the DIP joint, 110 degrees of flexion at the PIP joint, and 90 degrees of flexion at the MP joint.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

The Veteran was afforded another VA examination in May 2014.  The Veteran reported that he had trouble using his right hand because of a lack of grip strength.  He reported that he had flare-ups which required him to take hydrocodone for pain three to four times a day.  The Veteran also reported having pain along the back of the right forearm and right hand. The examiner noted that the Veteran had limitation of motion or painful motion affecting the ring and little fingers.  The Veteran was not able to oppose the thumb.  There was a gap of one inch or more between the index and long fingertips and the proximal transverse crease of the palm.  There was no limitation of extension or evidence of painful motion for the index finger or long finger.  The Veteran was not able to perform repetitive-use testing with three repetitions.  The examiner noted that the Veteran had functional loss for the right hand manifested by weakened movement of all right fingers.  The examiner further noted that the Veteran had poor hand grip in the right hand and that there was a gap between the index finger and the hand and between the long finger and the hand when the Veteran made a fist.  The Veteran had tenderness or pain to palpation.  His hand strength was rated as 3/5.  He did not have ankylosis of the thumb and/or fingers.  The Veteran reported using a paraffin wax machine for physical therapy.  The examiner concluded that functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  Imaging studies of the hand were performed and there were no abnormal findings.  The examiner found that the Veteran's right hand condition impacted his ability to work in that he could not operate tools at work and sustained accidents while operating tools.  The examiner reported that there were no flare-ups and there was no loss of motion or loss of function associated with repetitive use of the hand over a period of time.

Based on the evidence, the Board finds that the Veteran's service-connected right fourth finger disability is no more than zero percent disabling.  As noted above, such disability is rated under Diagnostic Code 5299-5230.  Under Diagnostic Code 5230, a noncompensable evaluation is the maximum evaluation for any limitation of motion of the ring or little finger.  See 38 C.F.R. § 4.71.  The Board also notes that Diagnostic Code 5227 applies to ankylosis, either favorable or unfavorable, of the ring or little finger.  See 38 C.F.R. § 4.71.  In this case, there is no evidence of ankylosis.  However, even if ankylosis were shown, Diagnostic Code 5227 may not serve as a basis for the assignment of a compensable rating.  

A compensable rating for a ring finger disability requires amputation, or the functional equivalent thereof.  See 38 C.F.R. § 4.71a, Diagnostic Code 5155.  Amputation of the ring finger warrants a 10 percent rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent rating is warranted with full metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 5155.   In order for ankylosis to be rated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints with either in extension or full flexion or with rotation or angulation of a bone.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216.  

There is no indication that the metacarpophalangeal and proximal interphalangeal joints are ankylosed.  In fact, there is no evidence of any disability of the metacarpophalangeal joint.  Nor has ankylosis been demonstrated at any time of any joint.  As ankylosis of the metacarpophalangeal and proximal interphalangeal joints is not shown, a compensable rating is not warranted.

A compensable evaluation under Diagnostic Code 5003 is also not warranted.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, Diagnostic Code 5230).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assignable for each such major joint or group of minor joints affected by limitation of motion under Diagnostic Code 5003.  Under 38 C.F.R. § 4.45(f), a group of minor joints of the lower extremities requires multiple involvement of the interphalangeal, metacarpal, and carpal joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The Board notes that X-ray evidence does not show degenerative arthritis.  Thus, a group of minor joints has not been affected and a 10 percent rating may not be assigned under Diagnostic Code 5003.

The Board notes that the Veteran has been granted additional 10 percent disability ratings for limitation of motion of the right index finger and the right long finger due to his service-connected right fourth finger disability, effective May 12, 2014.  However, there is no evidence that a rating in excess of 10 percent is warranted for the Veteran's right index finger or right long finger, or that a separate rating is warranted prior to May 12, 2014.

Moreover, the Veteran is not entitled to a compensable rating based on functional loss.  In Johnston, supra, the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. 
§§ 4.40 and 4.45 are applicable.  In this case, the Veteran is receiving a noncompensable rating for his right fourth finger disability under Diagnostic Code 5230, which is the maximum rating allowable.  Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration for his right fourth finger disability.  The Board has also considered that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  However, under VA's Rating Schedule, no minimal compensable rating is listed for limitation of motion or ankylosis of the ring finger.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5227 and 5230.  As such, application of 38 C.F.R. § 4.59 is of no benefit to the Veteran in the present case.

In reaching the aforementioned conclusions, the Board has considered the Veteran's contentions with respect to the nature of his service-connected right fourth finger disability and notes that his lay testimony is competent to describe certain symptoms associated with such disability, to include pain and weakness.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disability.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected right ring finger disability.   

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected right ring finger disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  See Hart, supra. 

In sum, as the preponderance of the evidence is against the claim for an increased rating, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Comminuted right mandibular body fracture

The Veteran's comminuted right mandibular body fracture disability was originally rated as noncompensably disabling under Diagnostic Code 9904.  By a September 2014 rating decision, the Veteran's right mandibular body fracture disability was increased to 10 percent, effective September 7, 2007, under Diagnostic Code 9905.

DC 9904, used in rating malunion of the mandible, provides for a noncompensable disability rating where there is slight displacement of the mandible.  A 10 percent disability rating is warranted for moderate displacement of the mandible, and a maximum 20 percent disability rating is warranted for severe displacement of the mandible.  A Note to Diagnostic Code 9904 states that the rating is dependent upon degree of motion and relative loss of masticatory function.  38 C.F.R. §4.150, DC 9904. 

Diagnostic Code 9905, which pertains to limitation of motion of temporomandibular articulation, provides for a 10 percent disability rating when the range of lateral excursion is limited from 0 to 4 mm or the inter-incisal range is limited to 31 to 40 mm.  A 20 percent disability rating is applicable when the inter-incisal range is limited to 21 to 30 mm.  A 30 percent rating is warranted when the inter-incisal range is limited to 11 to 20 mm, and a maximum 40 percent rating is assigned when the range is limited to 0 to 10 mm.  A Note to Diagnostic Code 9905 states that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, DC 9905.

In considering the applicability of other regulatory criteria, the Board finds that there is no evidence that the Veteran's comminuted right mandibular body fracture is manifested by chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, nonunion of the mandible, loss of any part of the maxilla, mandible, ramus, condyloid process, hard palate, or teeth, or malunion or nonunion of the maxilla.  Thus DCs 9900-9903 and 9906-9916, contemplating the above-listed disorders, are not applicable in the present appeal and may not serve as bases for an increased rating.  38 C.F.R. § 4.150, DCs 9900-9903, 9906-9916 (2013).  The Board also notes that there has been no evidence that the Veteran has degenerative arthritis related to his comminuted right mandibular body fracture.  Therefore, consideration of Diagnostic Code 5003 is not required.

The Veteran had a VA examination in October 2007.  He complained of facial pain due to temporomandibular joint (TMJ) symptoms.  He presented with popping and pain in the right TMJ.  Diagnostic imaging tests revealed a normal TMJ, and the Veteran appeared to have no restrictions of jaw movements.  The Veteran's current symptoms were ear and jaw popping, headaches, and facial pain.  Physical examination revealed a normal mandible and maxilla.  Examination of the ramus and palates revealed no abnormal findings.  Examination of temporomandibular articulation revealed that the inter-incisal motion was within a range of 31 to 40 mm.  There was a lateral excursion of more than 4 mm. 

The Veteran was afforded a TMJ VA examination in April 2014.  The Veteran denied any current or chronic jaw or TMJ pain.  He did not report that flare-ups impact the function of the TMJ.  Range of motion was greater than 4 mm for lateral excursion with no objective evidence of painful motion.  Range of motion for opening his mouth, measured by inter-incisal distance, was 31 to 40 mm with no objective evidence of painful motion.  Following repetitive use testing, there was no change in range of motion.  The Veteran did not have additional limitation in range of motion following repetitive use testing, and he did not have any functional loss or functional impairment.  He did not have localized tenderness or pain on palpation of joints or soft tissues of either TMJ, and he did not have clicking or crepitation of joints or soft tissues of either TMJ.  The examiner also noted that the Veteran's TMJ condition did not impact his ability to work.

In May 2014, the Veteran was afforded a VA dental examination.  Diagnostic testing revealed a well-healed fracture of the right mandible in good position.  The examiner noted that the Veteran's oral or dental condition does not impact his ability to work.  The examiner stated that there is no loss of the mandible, there is not a nonunion of the mandible, and there is not a malunion of the mandible.  The inter-incisal range of motion was 0 to 35mm and the lateral excursions measured 0 to 8 mm to the right and left.  The examiner opined that the Veteran's well-healed mandible fracture would not have any effect on his occupational functioning or daily activities. 

The Veteran was afforded another TMJ VA examination in May 2014.  The Veteran reported that he started having TMJ pain in 2006 and it had become progressively worse over the last two to three years.  He reported that he experienced flare-ups which caused an increase in pain.  The range of motion for lateral excursion was greater than 4 mm, with objective evidence of painful motion beginning after 4 mm.  The range of motion for opening the mouth, measured by inter-incisal distance was 31 to 40 mm, with objective evidence of painful motion beginning between 31 and 40 mm.  Following repetitive use testing, there was no change in range of motion.  The Veteran did not have additional limitation in range of motion following repetitive use testing.  He did not have functional loss for the right TMJ, but there was less movement than normal and pain on movement for the left TMJ.  There was localized tenderness or pain on palpation of joints or soft tissues on the left side.  The Veteran had clicking or crepitation of joints or soft tissues on the left side.  Diagnostic tests revealed no signs of degenerative arthritis.  The examiner noted that the Veteran's TMJ condition does not impact his ability to work.  The examiner further noted that the Veteran reported pain and popping in the TMJ during flare-ups with a reduction in the range of motion.  However, the examiner stated that he could not measure the impact as the Veteran was not having a flare-up at the time of the examination.

The evidence shows that for the duration of the appeal period, the Veteran demonstrated greater than 4 mm. of lateral excursion and inter-incisal distance of 31 to 40 mm, which warrants a 10 percent disability rating under DC 9905.  There is no evidence of greater limitation of motion.  While the VA examiner, in May 2014, noted that the Veteran had less movement than normal and pain on movement for the left TMJ, there is no evidence that such functionally limited his inter-incisal distance or lateral excursion.  38 C.F.R. §§ 4.40, 4.45, and 4.59; see Mitchell, supra, and DeLuca, supra.  Further, as noted above, there is no evidence that of nonunion or malunion of the mandible.  As such, Diagnostic Codes 9903 and 9904 are not applicable.  Thus, DC 9905, the only applicable rating criteria, may not serve as a basis for a disability rating in excess of 10 percent.  38 C.F.R. § 4.150, DC 9905.

In sum, as the preponderance of the evidence is against the claim for an increased rating, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Headaches associated with a comminuted right mandibular body fracture

The Veteran's service-connected migraine headaches have been assigned a noncompensable rating prior to May 12, 2014, and a 10 percent rating thereafter, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).

The provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100, provide for a 50 percent rating for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is assigned for migraine with characteristic prostrating attacks occurring on an average once a month over last several months.  A 10 percent rating is provided for migraine with characteristic prostrating attacks averaging one in 2 months over last several months.

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S 
NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran was afforded a VA examination in September 2007.  The Veteran reported having recurring headaches, described as a pressure change or popping sensation felt in the ear.  He stated that when he has headache attacks, he has to stay in bed and is unable to do anything.  His headache attacks occurred approximately four times per week and each attack lasted for two hours.  He reported no limitations due to his headache condition.

June 2013 VA treatment notes show that the Veteran complained of daily headaches with an average pain scale reading of 6/10.

The Veteran was afforded a VA examination in May 2014.  The examiner noted that the Veteran had a diagnosis of migraines including migraine variants.  The Veteran reported that he had migraine headaches since 1999 and that he takes hydrocodone, which does not help.  He reported that staying in cool, dark places helps his headaches.  The Veteran's headache symptoms including pulsating or throbbing head pain, pain localized to one side of the head, and worsening pain with physical activity.  He experienced non-headache symptoms including nausea, sensitivity to light, and changes in vision.  The duration of typical head pain was one to two days.  The location of typical head pain was on the right side of the head.  The examiner noted that the Veteran had characteristic prostrating attacks of migraine/non-migraine headache pain occurring once every month.  He did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  The examiner indicated that the Veteran's headache condition impacted his ability to work and the Veteran had not worked for two years.  

The Board has also considered the Veteran's statements regarding his headaches.  At his October 2013 Board hearing, the Veteran testified that he has debilitating headaches at least once a month that a 9/10 in severity.  He reported that such headaches last for hours up to a day.

After reviewing the totality of the evidence, the Board finds that a 30 percent rating is warranted for the Veteran's service-connected migraine headaches since the initial grant of service connection.  The Veteran reported at his September 2007 VA examination that his headache attacks occurred approximately four times per week, each lasting for two hours.  He also reported that during such attacks he had to stay in bed and was unable to do anything.  At his May 2014 VA examination, the Veteran reported that his migraine headache symptoms included pulsating or throbbing head pain, pain localized to one side of the head, worsening pain with physical activity, nausea, sensitivity to light, and changes in vision.  The examiner stated that the Veteran had characteristic prostrating attacks of migraine/non-migraine headache pain occurring once every month.  The Board finds that these symptoms approximate a 30 percent rating for characteristic prostrating attacks occurring on an average once a month over the last several months.

However, these symptoms do not meet the criteria required for an evaluation in excess of 30 percent under Diagnostic Code 8100.  There has been no evidence of very frequent completely prostrating and prolonged headache attacks productive of severe economic inadaptability.  The Board notes that the May 2014 VA examiner specifically found that the Veteran did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.

In reaching this decision the Board has considered the doctrine of reasonable doubt, in granting an initial 30 percent evaluation for migraine headaches.  However, as the preponderance of the evidence is against an evaluation in excess of 30 percent for service-connected migraine headaches, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Other Considerations

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App at 115-16.

The Board finds that the Veteran's right fourth finger disability, as described above, is not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  The Board further finds that the Veteran's complaints of pain and weakness associated with his finger disability are contemplated by the schedular rating criteria.  Specifically, the rating schedule provides for ratings based on limitation of motion, ankylosis, and amputation of the ring finger.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board finds that the Veteran's comminuted right mandibular body fracture, as described above, is not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  The Board further finds that the Veteran's complaints of pain and popping and clicking of the jaw are contemplated by the schedular rating criteria.  Specifically, the rating schedule provides for ratings based on limitation of motion.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App at 115-16; Bagwell, 9 Vet. App. at 338-39 (1996); Floyd, 9 Vet. App. at 96 (1996). 

The Board finds that the Veteran's migraine headaches, as described above, are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  The Board further finds that the Veteran's complaints of prostrating headaches with pulsating or throbbing head pain, pain localized to one side of the head, worsening pain with physical activity, nausea, sensitivity to light, and changes in vision are contemplated by the schedular rating criteria.  Specifically, the rating schedule provides for ratings based prostrating headaches.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App at 115-16; Bagwell, 9 Vet. App. at 338-39 (1996); Floyd, 9 Vet. App. at 96 (1996). 

Finally, the Board acknowledges that, if the claimant or the record reasonably raises a question as to whether a veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the Veteran has claimed, and the VA examination reports show, that the Veteran's right hand disability and migraine headaches have affected his employability.  However, there is no specific evidence or allegation these disabilities, alone, render the Veteran unable to secure or follow a substantially gainful occupation.  The Board notes that the Veteran has consistently stated that he is unemployable due to a number of disabilities not currently on appeal, including a back disability and residuals of a head injury.  In this regard, during March 2013 VA treatment, the Veteran reported that short term memory and concentration problems have worsened over the years, making it difficult to work..  Furthermore, during April 2013 VA treatment, the Veteran reported that he was concerned about future employability because of back and hand pain.  As there is no suggestion of unemployability due solely to the service-connected disabilities on appeal, consideration of a TDIU in connection with the higher rating claim on appeal is not warranted.  However, as noted above, the Board is referring a claim for a TDIU due to all service-connected disabilities to the AOJ for appropriate action.


ORDER

A compensable rating for a fracture of the right fourth metacarpal is denied.

A rating in excess of 10 percent for a comminuted right mandibular body fracture is denied.

An initial rating of 30 percent, but no higher, for migraine headaches is granted, subject to the applicable regulations concerning the payment of monetary benefits.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


